 

Exhibit 10.34

 

Synopsys, Inc. 2005 Assumed Stock Option Plan
(As Restated september 6, 2005)

 

1.             Purposes of the Plan.  The purposes of this Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants and
to promote the success of the Company’s business.  Only Nonstatutory Stock
Options may be granted under the Plan.  This Plan is a restatement of the Nassda
Corporation 2001 Stock Option Plan, as most recently approved by the
stockholders of Nassda Corporation on February 25, 2003.  This Plan was assumed
by the Company in connection with the acquisition of Nassda Corporation that was
consummated on May 11, 2005.  In accordance with Rule 4350(i)(1)(A)(iii) of the
NASD Marketplace Rules, the Company may grant new Options under the Plan to
individuals who either (i) were not employed by the Company or any of its
subsidiaries on May 11, 2005, or (ii) were providing employment or consulting
services to Nassda Corporation (or any subsidiary corporation thereof) prior to
May 11, 2005.

 

2.             Definitions.  As used herein, the following definitions shall
apply:

 

(a)           “Administrator” means the Board or any of its Committees appointed
in accordance with Section 4 hereof.

 

(b)           “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options are, or will be, granted under
the Plan.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means a committee of the Board appointed in accordance
with Section 4 hereof.

 

(f)            “Common Stock” means the Common Stock of the Company.

 

(g)           “Company” means Synopsys, Inc., a Delaware corporation.

 

(h)           “Consultant” means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services to such entity
and who is compensated for such services.

 

(i)            “Eligible Service Provider” means an Employee or Consultant who
either (i) was not employed by the Company or any of its subsidiaries on May 11,
2005, or (ii) was providing employment or consulting services to Nassda
Corporation (or any subsidiary corporation thereof) prior to May 11, 2005.      

 

(j)            “Employee” means any person, including Officers, employed by the
Company or any Parent or Subsidiary of the Company.  An Eligible Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor. 

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(l)            “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

1

--------------------------------------------------------------------------------


 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including, without limitation, the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the last market trading day prior to the day of determination; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator.

 

(m)          [intentionally omitted]

 

(n)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

(o)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(p)           “Option” means a stock option granted pursuant to the Plan.

 

(q)           “Option Agreement” means a written or electronic agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant.  The Option Agreement is subject to the terms and conditions of
the Plan.

 

(r)            “Option Exchange Program” means a program whereby outstanding
Options are exchanged for Options with a lower exercise price.

 

(s)           “Optioned Stock” means the Common Stock subject to an Option.

 

(t)            “Optionee” means the holder of an outstanding Option granted
under the Plan.

 

(u)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(v)           “Plan” means this 2005 Assumed Stock Option Plan.

 

(w)          [intentionally omitted]

 

(x)            “Share” means a share of the Common Stock, as adjusted in
accordance with Section 11 below.

 

(y)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Stock Subject to the Plan.  Subject to the provisions of
Section 11 of the Plan, the maximum number of Shares that may be issued over the
term of the Plan is 3,594,565 Shares.  The Shares may be authorized but
unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).  However, Shares that have

 

2

--------------------------------------------------------------------------------


 

actually been issued under the Plan, upon exercise of an Option, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan.

 

4.             Administration of the Plan.

 

(a)           Procedure.

 

(i)            Multiple Administrative Bodies.  The Plan may be administered by
different Committees with respect to different groups of Employees and
Consultants.

 

(ii)           Section 162(m).  To the extent that the Administrator determines
it to be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii)          Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)          Other Administration.  Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which Committee shall
be constituted to satisfy Applicable Laws.

 

(b)           Powers of the Administrator.  Subject to the provisions of the
Plan and, in the case of a Committee, the specific duties delegated by the Board
to such Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

 

(i)            to determine the Fair Market Value;

 

(ii)           to select the Eligible Service Providers to whom Options may from
time to time be granted hereunder;

 

(iii)          to determine the number of Shares to be covered by each such
award granted hereunder;

 

(iv)          to approve forms of agreement for use under the Plan;

 

(v)           to determine the terms and conditions, of any Option granted
hereunder.  Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options may be exercised (which may be
based on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or the
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

 

(vi)          to determine whether and under what circumstances an Option may be
settled in cash under subsection 9(e) instead of Common Stock;

 

(vii)         to reduce the exercise price of any Option to the then current
Fair Market Value if the Fair Market Value of the Common Stock covered by such
Option has declined since the date the Option was granted;

 

(viii)        to initiate an Option Exchange Program, but only in the event
stockholder approval has been obtained;

 

3

--------------------------------------------------------------------------------


 

(ix)           to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(x)            to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option that number of Shares having a Fair Market Value equal to the
amount required to be withheld.  The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined.  All elections by Optionees to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(xi)           to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan; and

 

(xii)          to make all other determinations deemed necessary or advisable
for administering the Plan.

 

(c)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Optionees.

 

5.             Eligibility.

 

(a)           Nonstatutory Stock Options may be granted to Eligible Service
Providers. 

 

(b)           Each Option shall be designated in the Option Agreement as a
Nonstatutory Stock Option. 

 

(c)           Neither the Plan nor any Option shall confer upon any Optionee any
right with respect to continuing the Optionee’s relationship as an Eligible
Service Provider with the Company, nor shall it interfere in any way with his or
her right or the Company’s right to terminate such relationship at any time,
with or without cause.

 

(d)           The following limitations shall apply to grants to options to
Eligible Service Providers:

 

(i)            No Employee shall be granted in any fiscal year, Options to
purchase more than 1,668,399 Shares.

 

(ii)           In connection with his or her initial employment, an Employee may
be granted Options to purchase up to an additional 834,200 Shares which shall
not count against the amount set forth in subsection (i) above.

 

(iii)          The foregoing limitations shall be adjusted appropriately in
connection with any change in the Company’s capitalization as described in
Section 11.

 

(iv)          If an Option is cancelled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 11), the cancelled Option will be counted against the limits set
forth in subsections (i) and (ii) above.  For this purpose, if the exercise
price of an Option is reduced, the transaction will be treated as a cancellation
of the Option and the grant of a new Option.

 

6.             Term of Plan.  The Plan shall continue in effect until
August [1], 2011 unless sooner terminated under Section 13 of the Plan.

 

7.             Term of Option.  The term of each Option shall be stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof.

 

4

--------------------------------------------------------------------------------


 

8.             Option Exercise Price and Consideration.

 

(a)           The per share exercise price for the Shares to be issued upon
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

 

(i)            In the case of a Nonstatutory Stock Option granted to an Eligible
Service Provider who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of the grant.

 

(ii)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
corporate transaction.

 

(b)           The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator at the time of grant.  Such consideration may consist of
(1) cash, (2) check, (3) promissory note, (4) other Shares which (x) in the case
of Shares acquired upon exercise of an Option, have been owned by the Optionee
for more than six months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which such Option shall be exercised, (5) delivery of a properly
executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an exercise
of the Option and delivery to the Company of the sale or loan proceeds required
to pay the exercise price, (6) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, (7) any combination of the foregoing methods of payment, or (8) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws.  In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.

 

9.             Exercise of Option.

 

(a)           Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable according to the terms hereof at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.  Unless the Administrator provides otherwise, vesting
of Options granted hereunder shall be tolled during any unpaid leave of absence.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a Stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11 of
the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

(b)           Termination of Relationship as an Eligible Service Provider.  If
an Optionee ceases to be an Eligible Service Provider, such Optionee may
exercise his or her Option within such period of time as is specified in the
Option Agreement (of at least thirty (30) days) to the extent that the Option is
vested on the date of

 

5

--------------------------------------------------------------------------------


 

termination (but in no event later than the expiration of the term of the Option
as set forth in the Option Agreement).  In the absence of a specified time in
the Option Agreement, the Option shall remain exercisable for three (3) months
following the Optionee’s termination.  If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

(c)           Disability of Optionee.  If an Optionee ceases to be an Eligible
Service Provider as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option within such period of time as is specified in the
Option Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement).  In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Optionee’s termination.  If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

(d)           Death of Optionee.  If an Optionee dies while an Eligible Service
Provider, the Option may be exercised within such period of time as is specified
in the Option Agreement (but in no event later than the expiration of the term
of such Option as set forth in the Notice of Grant), by the Optionee’s estate or
by a person who acquires the right to exercise the Option by bequest or
inheritance, but only to the extent that the Option is vested on the date of
death.  In the absence of a specified time in the Option Agreement, the Option
shall remain exercisable for twelve (12) months following the Optionee’s
termination.  If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan.  The Option may be exercised by the
executor or administrator of the Optionee’s estate or, if none, by the person(s)
entitled to exercise the Option under the Optionee’s will or the laws of descent
or distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

(e)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

 

10.           Non-Transferability of Options.  Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

11.           Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

 

(a)           Changes in Capitalization.  Subject to any required action by the
Stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company.  The conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for an Optionee to
have the right to exercise

 

6

--------------------------------------------------------------------------------


 

his or her Option until fifteen (15) days prior to such transaction as to all of
the Optioned Stock covered thereby, including Shares as to which the Option
would not otherwise be exercisable.  In addition, the Administrator may provide
that any Company repurchase option applicable to any Shares purchased upon
exercise of an Option shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated.  To the extent it has not been previously exercised, an Option
will terminate immediately prior to the consummation of such proposed action.

 

(c)           Merger or Asset Sale.  In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option shall be assumed or an equivalent option
or right substituted by the successor corporation or a Parent or Subsidiary of
the successor corporation.  In the event that the successor corporation refuses
to assume or substitute for the Option, the Optionee shall fully vest in and
have the right to exercise the Option as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable.  If an
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option shall be fully
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period.  For the purposes
of this paragraph, the Option shall be considered assumed if, following the
merger or sale of assets, the option or right confers the right to purchase or
receive, for each Share of Optioned Stock subject to the Option immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Share of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

12.           Time of Granting Options.  The date of grant of an Option shall,
for all purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Administrator. 
Notice of the determination shall be given to each Employee or Consultant to
whom an Option is so granted within a reasonable time after the date of such
grant.

 

13.           Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.

 

(b)           Stockholder Approval.  The Board shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company. 
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

 

14.           Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)           Investment Representations.  As a condition to the exercise of an
Option, the Administrator may require the person exercising such Option to
represent and warrant at the time of any such

 

7

--------------------------------------------------------------------------------


 

exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.

 

15.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

16.           Reservation of Shares.  The Company, during the term of this Plan,
shall at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

17.           [intentionally omitted]

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

NASSDA CORPORATION

TO 2001 STOCK OPTION PLAN

Rules for French Option Grants

 

The following rules shall apply in the case of Option grants to French
residents.

 

1.             Definitions.  As used herein, the following definitions shall
apply:

 

(a)           “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under French corporate, securities, and tax
laws and regulations.

 

(b)           “Disability” means total and permanent disability, as defined
under Applicable Laws.

 

(c)           “Employee” means any person employed (within the meaning of French
labor laws) by the Company or any Parent or Subsidiary of the Company, (i) who
does not own more than 10% of the voting power of all classes of stock of the
Company, or any Parent or Subsidiary of the Company, and (ii) who is a resident
of the Republic of France for tax purposes or who performs his or her duties in
France and is subject to French income tax on his or her remuneration.

 

(d)           “Fair Market Value” means, as of any date, the dollar value of
Common Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market of the Nasdaq Stock Market, its Fair Market Value shall be the average
quotation price for the last 20 days preceding the date of determination for
such stock (or the average closing bid for such 20 day period, if no sales were
reported) as quoted on such exchange or system and reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)           If the Common Stock is quoted on the Nasdaq Stock market (but not
on the Nasdaq National Market thereof) or regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
for the last 20 days preceding the date of determination; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator, in accordance with Applicable Laws and accounting standards.

 

(e)           “Parent” means a parent corporation of the Company as defined
under Section 2(u) of the Plan, which is also a parent company within the
meaning of Section L. 225-180 of the French commercial code.

 

(f)            “Subsidiary” means a subsidiary corporation of the Company as
defined under Section 2(y) of the Plan, which is also a subsidiary company
within the meaning of Section L. 225-180 of the French commercial code.

 

2.             Eligibility.  Options granted pursuant to this Appendix A may be
granted only to Employees; provided, however, that the Président Directeur du
conseil d’administration, the Général, the Directeur général, the Gérant of a
company with capital divided by shares and the administrateurs who are also
Employees of a Subsidiary may be granted Options hereunder.

 

9

--------------------------------------------------------------------------------


 

3.             Limitations.  Neither the Plan nor any Option Agreement shall
confer upon any Optionee any right with respect to continuing the Optionee’s
employment relationship with the Company.

 

4.             Stock Subject to the Plan.  The total number of Options
outstanding which may be exercised for newly issued Shares of Common Stock may
at no time exceed that number equal to one-third of the Company’s voting stock,
whether preferred stock of the Company or Common Stock.  If any Optioned Stock
is to consist of reacquired Shares, such Optioned Stock must be purchased by the
Company prior to the date of the grant of the corresponding new Option and must
be reserved and set aside for such purposes.  In addition, the new Option must
be granted within one (1) year of the acquisition of the Shares underlying such
new Option.

 

5.             Term of Plan.  Options may be granted under this Appendix A from
the date of the adoption of the Plan by the Board.  It shall continue in effect
until the earlier of (i) the termination of the Plan or (ii) the date five
(5) years from the date of its adoption or the maximum length of time permitted
for favorable tax and social security treatment under Applicable Laws, unless
terminated earlier under Section 13 of the Plan.

 

6.             Option Price.  The Option price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator upon
the date of grant of the Option and stated in the Option Agreement, but in no
event shall be lower than one hundred percent (100%) of the Fair Market Value on
the date the Option is granted.  The Option Price cannot be modified while the
Option is outstanding, except as required by Applicable Laws.

 

7.             Exercise of Option; Restriction on Sale.

 

(a)           Options granted hereunder may be not be exercised within one
(1) year of the date the Option is granted (the “Initial Exercise Date”) whether
or not the Option has vested prior to such time; provided, however, that the
Initial Exercise Date shall be automatically adjusted to conform with any
changes under Applicable Laws so that the length of time from the date of grant
to the Initial Exercise Date when added to the length of time in which shares
may not be disposed of after the Initial Exercise Date as provided in
Section 7(b) below, will allow for favorable tax and social security treatment
under Applicable Laws as determined by the Administrator.  Thereafter, Options
may be exercised to the extent they have vested.  Options granted hereunder
shall vest as determined by the Administrator.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised together with any applicable
withholding taxes.  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Option Agreement
and the Plan.  Shares issued upon exercise of an Option shall be issued in the
name of the Optionee or, if required by the Optionee, in the name of the
Optionee and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry in an individual and nominative account on the books of
the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option.  The Company
shall issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares are issued, except as provided
in Section 8 of this Appendix A to the Plan.

 

(b)           The Shares subject to this Option may not be transferred, assigned
or hypothecated in any manner otherwise than by will or by the laws of descent
or distribution before the date three (3) years from the Initial Exercise Date,
except for any events provided for in Article 91 ter of Annex II to the French
tax code; provided, however, that the duration of this restriction on sale may
be adjusted to conform with any changes to the holding period required for
favorable tax and social security treatment under Applicable Laws as determined
by the Administrator and to the extent permitted under Applicable Laws.

 

10

--------------------------------------------------------------------------------


 

(c)           Termination of Employment Relationship.  In the event that an
Optionee’s status as an Employee terminates (other than upon the Optionee’s
death or Disability), the Optionee may exercise his or her Option, within such
period of time as specified in the Option Agreement to the extent that the
Optionee was entitled to exercise it at the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months following the Optionee’s
termination.  If, after termination, the Optionee does not exercise the vested
portion of his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

 

(d)           Disability of Optionee.  In the event that an Optionee’s status as
an Employee terminates as a result of the Optionee’s Disability, the Optionee
may exercise his or her Option within such period of time as specified in the
Option Agreement to the extent that the Optionee was entitled to exercise it at
the date of such termination (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement).  In the absence of a
time specified in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination.  If, at the date of
termination, the Optionee has not vested as to his or her entire Option, the
Shares covered by the unexercisable portion of the Option shall revert to the
Plan.  If, after termination, the Optionee does not exercise the vested portion
of his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(e)           Death of Optionee.  In the event of the death of an Optionee while
an Employee, the Option may be exercised at any time within six (6) months
following the date of death by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent that the Option had vested at the date of death (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement).  If, at the time of death, the Optionee had not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan.  If, after death, the Optionee’s estate or a person
who acquired the right to exercise the Option by bequest or inheritance does not
exercise the vested portion of Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall immediately
revert to the Plan.

 

8.             Changes in Capitalization.  If any adjustment provided for in
Section 11(a) of the Plan to the exercise price and the number of shares of
Common Stock covered by outstanding Options would violate Applicable Laws in
such a way to jeopardize the favorable tax and social security treatment of this
Plan together with this Appendix A and the Options granted thereunder, then no
such adjustment shall be made prior to the exercise of any such outstanding
Option.

 

9.             Information Statements to Optionees.  The Company or its French
Parent or Subsidiary, as required under Applicable Laws, shall provide to each
Optionee, with copies to the appropriate governmental entities, such statements
of information as required by the Applicable Laws.

 

10.           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company. 
Any favorable amendments or alteration are automatically deemed to be approved
by Optionee.  Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Options
granted under the Plan prior to the date of such termination.

 

11.           Information to Shareholders.  The French Parent or Subsidiary of
the Company, as required under Applicable Laws, shall provide its shareholders
with an annual report with respect to Options granted and/or exercised by its
Employees in the financial year.

 

11

--------------------------------------------------------------------------------